Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, the use of “-like” in association with “film” so extends the scope of “film” that the language is rendered indefinite.  It cannot be determined what properties of films are extended to other articles or materials by the use of “-like”.
	Secondly, the language, “the surfaces”, lacks antecedent basis.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-111793 A in view of JP 2006-045504 A.
	JP 2018-111793 A discloses a urethane acrylate oligomer having 6 or more (meth)acryloyl groups derived from the reaction of a polyisocyanate, wherein isophorone diisocyanate is preferred; a polyol, wherein ethylene glycol is preferred; and a hydroxyl functional (meth)acrylate, wherein pentaerythritol triacrylate and dipentaerythritol pentaacrylate are disclosed.  See claims 1 and 3 and paragraphs 
5.	Though the primary reference fails to disclose the incorporation of the carbinol-modified polysiloxane into the oligomer, the use of hydroxyl functional polysiloxanes corresponding to those claimed in amounts that overlap that claimed as reactants for producing urethane acrylates that yield coatings having stainproof and anti-fouling properties was known at the time of invention, as evidenced by the abstract, claim 1, and paragraphs [0006]-[0009], [0016], [0017], [0041], and [0042] of the translation of JP 2006-045504 A.  Accordingly, the position is taken that it would have been obvious to incorporate the reactive polysiloxane in the claimed amount into the oligomer of the primary reference, so as to obtain coating compositions having improved stainproof and anti-fouling properties.
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.